Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6, 9-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 8, 13, 14, 10, 12, 15, 16 and 18-20 respectively of U.S. Patent No. 11,210,901. Although the claims at issue are not identical, they are not patentably distinct from each other because while the independent claims in the instant application provide for a “weighted table” as part of the prize symbol selection, said table includes within its scope an equally weighted table that overlaps with the scope of the patent’s independent claims. As such the above noted claims are not patentable distinct from the prior patent’s claims.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
U.S. Publication 2018/0225915 by Hughes discloses an electronic gaming machine that includes a reel upgrade with one or more reels of the electronic gaming machine are selectively upgraded upon the occurrence of a triggering event (see abstract; para. 17, 23-25, 27-32, 50-57). Hughes does not disclose, teach or suggest configuring a configurable reel strip as claimed in the independent claims, see "for each of one or more configurable reel strips, among the number of configurable reel strips and different than the bonus reel strip, configuring the configurable reel strip by iterative operations, the iterative operations including, for each of multiple dynamically configurable reel strip positions of the configurable reel strip: determining a value from a random number generator ("RNG"); selecting a prize symbol, from a set of prize symbols, based on the value from the RNG and a weighted table in which each of the prize symbols is associated with a probability of that prize symbol being selected, the set of prize symbols including a first prize symbol and a second prize symbol; and assigning the selected prize symbol to the reel strip position of the configurable reel strip".
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2019/0114873; U.S. 8,337,298; U.S. 2011/0053676.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J IANNUZZI/               Examiner, Art Unit 3715